There is no foundation in fact to support the finding of the department to the effect that plaintiff's disability to continue work from and after June 3, 1937, was due to an accidental injury received during the course of his employment. A mere statement of the admitted facts shows a complete absence of any testimony to support such a finding. *Page 125 
In 1929 plaintiff suffered a compensable injury to his right thumb while an employee of defendant. He continued to work for defendant and in 1933 was awarded compensation for partial disability arising out of the accident. The injury had developed into what is referred to in the record as a claw hand. In 1934 an agreement was filed, and approved by the department, that disability had ended and further compensation be suspended. Plaintiff continued to work for defendant until June 3, 1937. Although working at favored employment, plaintiff at that time was earning more than at any previous time. On June 3, 1937, plaintiff was compelled to quit work because he was found to be a leper. By reason thereof, he was removed to a leper colony in Louisiana where he has been continuously confined since. It is undisputed — in fact, the department found — that he could have continued working except for his leprosy. The plaintiff himself testified he never missed any work from 1934 to June 3, 1937, at which time he left because the doctor said he had leprosy. From 1934 to 1937 plaintiff was not receiving compensation and we have no finding of disability during that period. The case is readily distinguishable from Neal v. Stuart Foundry Co., 250 Mich. 46, and Ward v. Heth Brothers, 212 Mich. 180, where the plaintiff was receiving compensation for partial disability when his employment was terminated, and the employer in each case petitioned to be relieved from further compensation. In those cases, loss of earnings (partial disability) was still traceable to and the result of the accident. See, also, Barnot v. FordMotor Co., 282 Mich. 37. In the case at bar, the injury to the hand and the reason for termination of employment, viz: leprosy, had no connection whatever with each other. The leprosy was not *Page 126 
caused by or traceable to the injury, and the disability in 1929, or any time previous to June 3, 1937, had no possible connection with leprosy. Were it not for leprosy, plaintiff could have continued to work at the same or similar employment, at the same or higher wages, in which event there would be no basis for a resumption of compensation.
The award should be set aside.
WIEST, BUTZEL, and SHARPE, JJ., concurred with BOYLES, J.